Shareholder meeting (unaudited) On April 28, 2009, an adjourned session of the Annual Meeting of the Shareholders of John Hancock Preferred Income Fund III was held at 601 Congress Street, Boston, Massachusetts for the purpose of considering and voting upon: Proposal 1: Election of six Trustees to serve until their respective successors have been duly elected and qualified. PROPOSAL 1 PASSED FOR ALL TRUSTEES ON APRIL 28, 2009. WITHHELD FOR AUTHORITY Charles L. Ladner 16,776,940 777,953 Stanley Martin 16,787,665 767,228 John A. Moore 16,775,705 779,188 Gregory A. Russo 16,800,442 754,451 Deborah C. Jackson 16,760,613 794,280 John G. Vrysen 16,784,320 770,573 Proposal 2: To adopt a new form of investment advisory agreement. PROPOSAL 2 PASSED ON APRIL 28, 2009. For 13,835,047 Against 541,374 Withheld 441,788 Broker Non-Votes 2,736,684
